Detailed Action
This office action is a response to an application filed on 5/04/2020 in which claims  1 – 30 are pending and ready for examination.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 8/26/2020.
Drawings
The Examiner contends that the drawings submitted on 5/04/2020 are acceptable for examination proceedings. 
Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  -  30  are rejected under 35 U.S.C. 103 as being unpatentable over  Miller United States Patent Application 20190043369 in view of Luo United States Patent Application 20190116605.
With regards to Claims 1, 25, 29, and 30, Miller teaches a method for wireless communications by a first user equipment (UE), comprising of receiving a relay link beam sweep from a base station for establishing a relay link with a second UE; Figures 4, 5, 7;¶[0127] "The terrestrial server 410 may identify a discovering aircraft 405-a to perform a beam discovery procedure. The terrestrial server 410 may identify other aircraft (e.g., target aircraft 405-b) with which the discovering aircraft 405-a to attempt to establish a communication. The terrestrial server 410 may transmit flight data about the target aircraft 405-b to the discovering aircraft 405-a using a wireless communication link 425."; 
	performing a relay link beam sweep procedure with the second UE using a plurality of beams based at least in part on the relay link beam sweep configuration; ¶ [0128] The discovering aircraft 405-a may use the flight data of the target aircraft 405-b and its own flight data (which is already known to the discovering aircraft 405-a) to determine a discovery pattern 415. The discovery pattern 415 may include a plurality of beam directions 420 arranged in a particular manner. The beam directions 420 are configured to increase a likelihood that the target aircraft 405-b receives at least one directional transmission beam from the discovering aircraft 405-a. To achieve some of these results, the discovering aircraft 405-a may take into account position and velocity information about the discovering aircraft 405-a and the target aircraft 405-b to determine one or more predicted locations of the target aircraft 405-b. The beam directions 420 may be based on the one more predicted locations and/or a current location of the target aircraft 405-b. [0129] The discovery pattern 415 may include other pattern characteristics such as an order of beam transmissions in particular directions, how many times a beam will be transmitted in a particular beam direction, a beam sweep where the discovering aircraft 405-a transmits a single beam in each beam direction 420 of the discovery pattern 415, a number of times a beam sweep may be performed, or other factors.
selecting a first beam pair based at least in part on the relay link beam sweep procedure; Figure 5 550 555 [0152] At blocks 570, 575, the discovering aircraft 505 and the target aircraft 510 may establish a directional communication link of the aircraft-to-aircraft mesh network (e.g., mesh network 245). Establishing a communication link may include syncing the timing of the devices, exchanging device specific information and control information, periodically executing beam refinement procedures to avoid a radio link failure event due to the relative movement of the two aircraft, other functions associated with establishing a communication link, or a combination thereof. In some cases, the target aircraft 510 may not establish a communication link and the link may be unidirectional. In some cases, the target aircraft 510 may execute its own beam discovery procedure upon successfully decoding a directional transmission beam 560. In such cases, the target aircraft 510 may change roles to become the discovering aircraft and the discovering aircraft 505 may change roles to become the target aircraft. In such procedures, the target aircraft 510 may use flight data found in the directional transmission beam 560 to determine a discovery pattern.
establishing a relay link with the second UE using the first beam pair; ¶ [0153] Once the directional communication link is established, the discovering aircraft 505 and/or the target aircraft 510 may communicate information with one another. Some of the information that may be communicated is critical flight information. For example, the target aircraft 510 may store critical flight information shared by the discovering aircraft 505 as a redundant back-up for the critical flight information being stored in the flight recorder of the discovering aircraft 505. In this manner, recovering a flight recorder may not be as critical to an investigation of an aircraft crash or other incident.
	Miller teaches discloses the invention substantially as recited above, however Miller  does not teach of receiving a relay link beam sweep configuration from a base station; Luo in the same field of endeavor as Miller teaches in ¶[0146] At 1114, the scheduling entity 1104 may further determine a beam sweep configuration including one or more beam directions, a beam-forming configuration for each of transmission and reception, and resources for beamformed transmission, both spatially and temporally. Determination of a beam sweep configuration may include beam determination for subsequent beamformed transmission over resources of the configured wireless link with the scheduled entity 1102.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner	so an optimal beam pair can be selected.	
 
With regards to Claims 2, 26, Miller  teaches where receiving the relay link beam sweep configuration comprises of 	receiving the relay link beam sweep configuration that indicates a transmit beam sweep opportunity parameter for the first UE, wherein the relay link beam sweep procedure is performed within a first transmit beam sweep opportunity corresponding to the transmit beam sweep opportunity parameter.  ¶ [ 0011 ] In some examples of the method , apparatus , and
non - transitory computer - readable medium described above , the wireless mesh network communication link includes at least one directional transmission beam and the first set of critical flight information may be transmitted to the second aircraft using the at least one directional transmission



With regards to Claim 3, Miller teaches of transmitting a reference signal using a first subset of a plurality of beams in the first transmit beam sweep opportunity and a second subset of the plurality of beams in a second transmit beam sweep opportunity corresponding to the transmit beam sweep opportunity parameter; ¶ [0089] In one example, a base station 105 may use multiple antennas or antenna arrays to conduct beamforming operations for directional communications with a UE 115 . For instance , some signals ( e . g . synchronization signals , reference signals , beam selection signals , or other control signals ) may be transmitted by a base station 105 multiple times in different directions , which may include a signal being transmitted according to different beamforming weight sets associated with different directions of transmission . Transmissions in different beam directions may be used to identify

With regards to Claim 4, Miller teaches discloses the invention substantially as recited above, however Miller does not teach of receiving the relay link beam sweep configuration that indicates a receive beam sweep opportunity for the first UE, wherein the relay link beam sweep procedure is performed within a first receive beam sweep opportunity corresponding to the receive beam sweep opportunity parameter; Luo in the same field of endeavor as Miller teaches in ¶[0049] In an aspect of the disclosure, beam measurement reports from one or more scheduled entities may be forwarded to a scheduling entity through one or more relay wireless nodes. For example, the relay wireless node may receive a beam measurement report from a scheduled entity that includes BRSRPs of at least a subset of reference beams (e.g., a set of candidate beams) transmitted from a scheduling entity to the scheduled entity, and then forward that beam measurement report to the scheduling entity for selection of one or more serving downlink beams for communication between the scheduling entity and the scheduled entity. 


 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner	so that the received link beam sweep procedure can efficiently performed within the first receive beam sweep opportunity.
 
	

With regards to Claim 5, Miller teaches discloses the invention substantially as recited above, however Miller does not teach of monitoring for a reference signal transmitted by the second UE using a first subset of the plurality of beams in the first receive beam sweep opportunity and a second subset of the plurality of beams in a second receive beam sweep opportunity corresponding to the receive beam sweep opportunity parameter. ; Luo in the same field of endeavor as Miller teaches in ¶[0054] In an aspect of the disclosure, the scheduling entity may receive a downlink beam measurement report from a scheduled entity and may further measure a respective uplink beam quality measurement for each of a plurality of uplink reference beams received from the scheduled entity. Examples of beam quality measurements may include, but are not limited to, the received power or the signal-to-noise ratio (SNR). The scheduling entity may then jointly select the serving uplink and downlink beams based on both the received downlink beam measurement report and uplink beam quality measurements when correspondence between the uplink and downlink beams exists.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner	so that the first UE can determine the optimal beam pair from the monitored reference signal transmitted by the second UE.

With regards to Claim 6 Miller teaches where establishing the relay link with the 2second UE comprises:  3transmitting a random access channel message to the second UE using a 4transmission beam of the first beam pair at the first UE; and receiving a random access channel response from the second UE using a 6receive beam of the first beam pair at the first UE; ¶[0093] HARQ feedback is one technique of increasing the likelihood that data is received correctly over a communication link 125. HARQ may include a combination of error detection (e.g., using a cyclic redundancy check (CRC)), forward error correction (FEC), and retransmission (e.g., automatic repeat request (ARQ)). HARQ may improve throughput at the MAC layer in poor radio conditions (e.g., signal-to-noise conditions). In some cases, a wireless device may support same-slot HARQ feedback, where the device may provide HARQ feedback in a specific slot for data received in a previous symbol in the slot.

With regards to Claim 7, Miller teaches discloses the invention substantially as recited above, however Miller does not teach of generating a measurement for each beam pair of a plurality of beam pairs based at least in part on cycling through the plurality of beam pairs. Luo in the same field of endeavor as Miller teaches in ¶ [0009] In one aspect of the disclosure, a method of wireless communication at a scheduled entity is provided.  The method includes receiving a plurality of first reference beams from a first wireless node in a first beam-sweeping configuration, in which each of the plurality of first reference beams includes a respective first downlink reference signal.  The method further includes measuring first beam quality information and first beam angle information for the plurality of first reference beams, transmitting a first beam measurement report including the first beam quality information and the first beam angle information associated with at least a subset of the plurality of first reference beams, and communicating with the first wireless node utilizing at least one serving downlink beam selected from the plurality of first reference beams based on the first beam measurement report.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner	when performing the relay link beam sweep procedure the optimal beam pair of the monitored beams can be determined.

With regards to Claim 8, Miller teaches discloses the invention substantially as recited above, however Miller does not teach of selecting the first beam pair based at least in part on the measurements..  The processor is configured to receive a first beam measurement report from a first scheduled entity, in which 
the first beam measurement report includes first beam quality information and first beam angle information for a plurality of first reference beams transmitted from a first wireless node to the first scheduled entity.  The processor is further configured to select at least one serving downlink beam from the plurality of first reference beams for the first scheduled entity based on the first beam measurement report, and enable communication between the first wireless node and the first scheduled entity utilizing the at least one serving downlink beam.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner	when performing the relay link beam sweep procedure the optimal beam pair can be determined from measurement.

With regards to Claim 9, Miller discloses the invention substantially as recited above, however Miller does not teach of transmitting, to the base station, a measurement report comprising one or more of the measurements, wherein the relay link is established based at least in part on receiving 4an instruction from the base station to establish the relay link using the first beam pair. Luo in the same field of endeavor as Miller teaches in ¶ [0047]  In an example of beam management, a scheduling entity, such as a base station, an Integrated-Access-Backhaul (IAB) node, or other TRP, may transmit one or more beam reference signals utilizing a beam-sweeping configuration by sweeping in all directions so that a scheduled entity, such as a user equipment (UE) or an IAB node, may identify a set of one or more candidate beams that provide the highest gain for that particular scheduled entity.  For example, the scheduled entity may constantly measure the one or more beam reference signals to identify the set of one or more candidate beams on which the scheduled entity can receive information from the scheduling entity.  The scheduled entity may also transmit a beam measurement report indicating the set of one or more candidate beams to the scheduling entity to enable the scheduling entity to select one or more of the candidate beams as serving downlink beams to transmit control information and/or user data traffic, including access backhaul traffic, to the scheduled entity.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner	so that the base station would have feedback of the optimal beam pairs determined from measurements.

With regards to Claim 10, Miller discloses the invention substantially as recited above, however Miller does not teach where performing the relay link beam sweep procedure comprises of transmitting or monitoring for a reference signal generated based at least in part on a synchronization signal sequence. Luo in the same field of endeavor as Miller teaches in ¶[0009] In one aspect of the disclosure, a method of wireless communication at a scheduled entity is provided.  The method includes receiving a plurality of first reference beams from a first wireless node in a first beam-sweeping configuration, in which each of the plurality of first reference beams includes a respective first downlink reference signal {synchronization signal sequence}.  The method further includes measuring first beam quality information and first beam angle information for the plurality of first reference beams, transmitting a first beam measurement report including the first beam quality information..

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller.

One would have been motivated to modify Miller in this manner	so that performing the relay link beam sweep procedure based on synchronization signal sequence can be determined reliably.

With regards to Claim 11, Miller discloses the invention substantially as recited above, however Miller does not teach of receiving a reference signal; decoding a synchronization signal sequence from the reference signal; and determining a timing offset based at least in part on the synchronization signal sequence, wherein the relay link is established based at least in part on the timing offset; At 1106, the scheduling entity 1104 may transmit a beamformed transmission to the scheduled entity 1102 via a plurality of reference beams (e.g., BRSs).  The reference beams may span a beam sweep interval over a spatial duration of channel resources associated with the coupled link between the scheduling entity 1104 and the scheduled entity 1102.  Each reference beam may be relatively offset in different beam directions during one or more synchronized slots of the transmission.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner	so that performing the relay link beam sweep procedure based on timing offset synchronization signal sequence can be determined reliably.


With regards to Claim 12, Miller teaches where establishing the relay link with the second UE comprises: transmitting a random access request to the second UE in a random access opportunity; and receiving a random access response from the second UE based at least in part on the random access request.; ¶[0093] HARQ feedback is one technique of increasing the likelihood that data is received correctly over a communication link 125. HARQ may include a combination of error detection (e.g., using a cyclic redundancy check (CRC)), forward error correction (FEC), and retransmission (e.g., automatic repeat request (ARQ)). HARQ may improve throughput at the MAC layer in poor radio conditions (e.g., signal-to-noise conditions). In some cases, a wireless device may support same-slot HARQ feedback, where the device may provide HARQ feedback in a specific slot for data received in a previous symbol in the slot.
 
With regards to Claim 13, Miller teaches where establishing the relay link with the second UE comprises: receiving a random access request from the second UE in a first random access opportunity or a second random access opportunity that occurs after the first random access opportunity; and transmitting a random access response to the first UE based at least in part on the random access request.; ¶[0093] HARQ feedback is one technique of increasing the likelihood that data is received correctly over a communication link 125. HARQ may include a combination of error detection (e.g., using a cyclic redundancy check (CRC)), forward error correction (FEC), and retransmission (e.g., automatic repeat request (ARQ)). HARQ may improve throughput at the MAC layer in poor radio conditions (e.g., signal-to-noise conditions). In some cases, a wireless device may support same-slot HARQ feedback, where the device may provide HARQ feedback in a specific slot for data received in a previous symbol in the slot.

With regards to Claim 14, Miller teaches of  transmitting an identifier of the second UE, beam pair information of the first beam pair, or both, to the base station; [0182] At block 765, the terrestrial server 715 may store and aggregate the critical flight information for each aircraft from a number of different sources. The terrestrial server 715 may associate the critical flight information with the corresponding originating aircraft. In some cases, the terrestrial server 715 may tag the critical flight information with information about the originating aircraft including, for example, an identifier associated with the originating aircraft.

With regards to Claim 15, 27, Miller discloses the invention substantially as recited above, however Miller does not teach of receiving the relay link beam sweep configuration that indicates a periodic resource in which to perform the relay link beam sweep procedure; Luo in the same field of endeavor as Miller teaches in ¶[0185] ..scheduling circuitry 1742 may further schedule transmission of a plurality of downlink reference beams in a beam-sweeping configuration, schedule transmission of an indication of selected serving downlink beam(s) and/or selected serving uplink beam(s), reserve uplink resources for a scheduled entity to transmit an aperiodic uplink beam reference signal, schedule transmission of an indication of the reserved uplink resources, schedule periodic PUCCH resources and/or PUSCH resources for a scheduled entity to transmit a request for the uplink resources, 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner so that performing the relay link beam sweep procedure based a periodic resource in which to perform the relay link beam sweep procedure can be made reliably.

With regards to Claim 16, Miller discloses the invention substantially as recited above, however Miller does not teach where the periodic resource is a configured synchronization signal block resource or differs from the configured synchronization signal block resource. Luo in the same field of endeavor as Miller teaches in ¶[0186] .. the DL traffic and control channel generation and transmission circuitry 1743 may operate in coordination with the resource assignment and scheduling circuitry 1742 to place the DL user data traffic and/or control 
information onto a time division duplex (TDD) or frequency division duplex (FDD) carrier by including the DL user data traffic and/or control information within one or more slots in accordance with the resources assigned to the DL user data traffic and/or control information.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner so that performing the relay link beam sweep procedure based a periodic resource in which to perform the relay link beam sweep procedure can be made reliably.

With regards to Claims 17,18, and 28, Miller discloses the invention substantially as recited above, however Miller does not teach where receiving the relay link beam sweep configuration comprises receiving the relay link beam sweep configuration that indicates that a first plurality of UEs including the first UE to perform a transmit beam sweep procedure in a first instance of the periodic resource and a second plurality of UEs including the second UE to perform a receive beam sweep procedure in the first instance of the periodic resource.  Luo in the same field of endeavor as Miller teaches in ¶[0172] FIG. 17 is a block diagram illustrating an example of a hardware implementation for a scheduling entity 1700 employing a processing system 1714. For example, the scheduling entity 1700 may be a base station (e.g., eNB, gNB), IAB node, first D2D UE, or other scheduling entity as illustrated in any one or more of FIGS. 1, 2, and 5-16.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller/

One would have been motivated to modify Miller in this manner so that UEs can perform relay link beam sweep procedure based a periodic resource.

With regards to Claims 19, Miller teaches where determining to perform the relay link beam sweep procedure based at least in part on at least one parameter. ¶ [ 0011 ] In some examples of the method , apparatus , and non - transitory computer - readable medium described above , the wireless mesh network communication link includes at least one directional transmission beam and the first set of critical flight information may be transmitted to the second aircraft using the at least one directional transmission.

With regards to Claims 20, Miller teaches where at least one parameter is one or more of a network identifier, a cell identifier, a radio network temporary identifier, a temporary mobile subscriber identity, a temporary identifier, or any combination thereof. ¶ [0014] Some examples of the method, apparatus, and non-transitory computer-readable medium described above may further include processes, features, means, or instructions for identifying a plurality of connected aircraft that may have established wireless communication links with the first aircraft

With regards to Claims 21, Miller discloses the invention substantially as recited above, however Miller does not teach of detecting each beam pair of a plurality of beam pairs does not satisfy a threshold based at least in part on performing the relay link beam sweep procedure; and  repeating the relay link beam sweep procedure to identify the first beam pair: Luo in the same field of endeavor as Miller teaches in ¶[0108] The number of candidate beams may be predetermined or may be ascertained by comparing each of the measured values to a minimum threshold below which the beam would not be selected for inclusion in the candidate set. The BS 504 may select one or more of the candidate beams as downlink serving beams for use in transmitting unicast information (e.g., UE-specific control information and/or user data traffic) to the UE 504. In some examples, the BS 504 may select a pair of beams as a downlink beam pair link (BPL) based on the received beam measurement report 560.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller in this manner,

One would have been motivated to modify Miller in this manner so that a optimal beam pair set can be selected.


With regards to Claims 22, Miller discloses the invention substantially as recited above, however Miller does not teach of waiting for a random backoff time period prior to repeat the relay link beam sweep procedure random near backoff near time near period with repeat with relay near link near beam near 3sweep near procedure; Luo in the same field of endeavor as Miller teaches in ¶[0234]  At block 2402, the scheduled entity may transmit a request for uplink resources to transmit an aperiodic uplink beam reference signal to a scheduling entity. In some examples, the request may transmitted within a physical control channel (e.g., PUCCH) or within a MAC layer message (e.g., a MAC-CE) transmitted within a physical user data traffic channel (e.g., PUSCH). In some examples, the request may be transmitted within an uplink message of a random access channel (RACH) procedure.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller in this manner,

One would have been motivated to modify Miller in this manner so that the repeat the relay link beam sweep procedure can be successful.

With regards to Claims 23, 24, Miller  teaches of transmitting data to the second UE via the relay link for forwarding to the base station; Figures 4, 5, 7;¶[0127] "The terrestrial server 410 may identify a discovering aircraft 405-a to perform a beam discovery procedure. The terrestrial server 410 may identify other aircraft (e.g., target aircraft 405-b) with which the discovering aircraft 405-a to attempt to establish a communication. The terrestrial server 410 may transmit flight data about the target aircraft 405-b to the discovering aircraft 405-a using a wireless communication link 425."; 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	/YEMANE MESFIN/             Supervisory Patent Examiner, Art Unit 2462